 1 PHILLIP A. TALBERT
   United States Attorney
 2 Acting Under Authority Conferred by 28 U.S.C. § 515
   TODD A. PICKLES
 3 MATTHEW M. YELOVICH
   Assistant United States Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6

 7 Attorneys for Plaintiff
   United States of America
 8
 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-00006 MCE
12
                                   Plaintiff,             STIPULATION TO AMEND SCHEDULE FOR
13                                                        PRETRIAL MOTIONS; ORDER
                             v.
14
     JOHN CROSBY, et al.,
15
                                  Defendants.
16
17
18                                                STIPULATION

19          1.      By previous order, this Court set a schedule for pretrial motions pursuant to Fed. R. Crim.

20 P. 12(b)(3)(A)-(D), with the deadline for filing such motions set for on or before January 15, 2019. ECF
21 Dckt. No. 60.
22          2.      The parties are presently discussing the possibility of resolution, and agree that it is in the

23 best interests of all parties to continue the deadline for pretrial motions.
24          3.      Accordingly, the parties agree and stipulate, and request that the Court amend the

25 previously set schedule for pretrial motions and adopt the following:
26                  a.      All pretrial motions brought pursuant to Fed. R. Crim. P. 12(b)(3)(A)-(D) shall be

27                          filed on or before February 15, 2019;

28

       STIPULATION TO AMEND PRETRIAL MOTIONS               1
30     SCHEDULE; ORDER
 1                  b.     Any opposition by the non-moving party shall be filed on or before March 15,

 2                         2019;

 3                  c.     The moving party’s optional reply shall be filed on or before April 15, 2019; and

 4                  d.     A hearing on the motions, if any, shall be held on May 2, 2019, or as soon

 5                         thereafter as may be available to the Court.

 6          4.      The trial date set for September 30, 2019, and the trial confirmation hearing set for

 7 August 1, 2019, shall remain as previously scheduled. The parties presently estimate that the trial will
 8 take approximately 14 court days to conclude, excluding time for jury deliberation.
 9          5.      The Court has previously found that, for the purpose of computing time under the Speedy

10 Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period of March 8,
11 2018 to September 30, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),
12 B(iv) [Local Code T4] because it results from a continuance granted by the Court at defendants’ request
13 on the basis of the Court’s finding that the ends of justice served by taking such action outweigh the best
14 interest of the public and the defendants in a speedy trial. The parties confirm by this stipulation that
15 such a finding should be reaffirmed, as the defendants still require until September 30, 2019 to prepare
16 for trial.
17          6.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
19 must commence.
20
21
22
23
24
25
26
27

28

      STIPULATION TO AMEND PRETRIAL MOTIONS               2
30    SCHEDULE; ORDER
 1         IT IS SO STIPULATED.

 2
     Dated: January 4, 2019                      PHILLIP A. TALBERT
 3                                               United States Attorney
                                                 Acting Under Authority Conferred by 28
 4                                               U.S.C. § 515
 5                                               /s/ Todd A. Pickles
                                                 TODD A. PICKLES
 6                                               MATTHEW M. YELOVICH
                                                 Assistant United States Attorneys
 7
 8   Dated: January 7, 2019                      KEKER, VAN NEST & PETERS, LLP
 9                                               /s/ Elliot R. Peters, as authorized
                                                 ELLIOT R. PETERS, Esq.
10                                               ERIN MEYER, Esq.
11                                               Counsel for Defendant John Crosby

12
     Dated: January 7, 2019                      KEKER, VAN NEST & PETERS, LLP
13
                                                 /s/ Benedict Y. Hur, as authorized
14                                               BENEDICT Y. HUR, Esq.
                                                 Counsel for Defendant Ines Crosby
15
16   Dated: January 7, 2019                      HEATHER WILLIAMS
                                                 Federal Public Defender
17
                                                 /s/ Matthew Bockmon, as authorized
18                                               MATTHEW BOCKMON
                                                 JEROME PRICE
19                                               Assistant Federal Defenders
                                                 Counsel for Defendant Leslie Lohse
20
21
22
23
24
25
26
27

28

     STIPULATION TO AMEND PRETRIAL MOTIONS   3
30   SCHEDULE; ORDER
                                                ATTESTATIONS
 1
            The undersigned counsel of record for defendants John Crosby and Ines Crosby, jointly
 2
     represented by the law firm Keker, Van Nest & Peters, LLP, hereby attest and affirm that they are not
 3
     presently aware of any actual conflicts of interest regarding the joint representation of John Crosby and
 4
     Ines Crosby.
 5
            IT IS SO ATTESTED.
 6

 7    Dated: January 7, 2019                                 KEKER, VAN NEST & PETERS, LLP
 8                                                           /s/ Elliot R. Peters
                                                             /s/ Erin Meyer
 9                                                           ELLIOT R. PETERS, Esq.
                                                             ERIN MEYER, Esq.
10
                                                             Counsel for Defendant John Crosby
11
12    Dated: January 7, 2019                                 KEKER, VAN NEST & PETERS, LLP

13                                                           /s/ Benedict Y. Hur
                                                             BENEDICT Y. HUR, Esq.
14                                                           Counsel for Defendant Ines Crosby

15
16                                                   ORDER

17          IT IS SO ORDERED.

18 Dated: January 9, 2019
19
20
21
22
23
24
25
26
27

28

      STIPULATION TO AMEND PRETRIAL MOTIONS              4
30    SCHEDULE; ORDER
